


Exhibit 10.3




EXECUTIVE


RESTRICTED STOCK UNIT AWARD AGREEMENT


pursuant to the


CLEARWIRE CORPORATION
2008 Stock Compensation Plan


* * * * *


Participant:
%%FIRST_NAME%-%%%MIDDLE_NAME%-%%%LAST_NAME%-%



Participant ID:    %%EMPLOYEE_IDENTIFIER%-%


Grant Date:        %%OPTION_DATE%-%


Vesting Start Date:     %%VEST_BASE_DATE%-%


Number of Restricted Stock Units Granted: %%TOTAL_SHARES_GRANTED%-%


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Clearwire
Corporation, a company organized in the State of Delaware (the “Company”), and
the Participant specified above, pursuant to the Clearwire Corporation 2008
Stock Compensation Plan as in effect and as amended from time to time (the
“Plan”); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant (this “Award”); and


WHEREAS, the Company has entered into an Agreement and Plan of Merger with
Sprint Nextel Corporation (“Sprint”) and Collie Acquisition Corp., dated
December 17, 2012, as may be amended from time to time (the “Merger Agreement”);


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.Acceptance of Award. This Award is subject to your timely acceptance in
accordance with this Section 1. Unless you accept this Award by the earlier of
three months following the Grant Date or the Effective Date of the Merger as
that term is defined in the Merger Agreement (the “Acceptance Deadline”), this
Award will be cancelled automatically, and you will have no further right under
this Agreement to any RSUs awarded under this Award. It is solely your
responsibility to take appropriate actions by the Acceptance Deadline to accept
this Award.




--------------------------------------------------------------------------------




2.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to this Award), all
of which terms and provisions are made a part of and incorporated in this
Agreement as if they were expressly set forth herein. Any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.


3.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by Section 10.12 of the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant's interest in the Company for any
reason. The Participant shall not have the rights of a stockholder in respect of
the Shares underlying this Award until such Shares are delivered to the
Participant in accordance with Section 4.


4.Vesting.


4.1 The RSUs subject to this Award shall become vested as to 25% on each of the
first four anniversaries of the Vesting Start Date specified above, provided the
Participant is then employed by the Company and/or one of its Subsidiaries or
Affiliates; provided that the Company may defer vesting of Shares to a date on
which the Participant is not subject to any Company “blackout” policy or other
trading restriction imposed by the Company; and provided, further, that any
vesting and distribution of Shares shall in any event be made by the date that
is 2-1/2 months from the end of the calendar year in which the applicable RSUs
would have vested.


4.2 If the Participant's employment with the Company and/or its Subsidiaries or
Affiliates terminates for any reason prior to the vesting of all or any portion
of the RSUs awarded under this Agreement, such unvested portion of the RSUs
shall immediately be cancelled and the Participant (and the Participant's
estate, designated beneficiary or other legal representative) shall forfeit any
rights or interests in and with respect to any such RSUs. The Committee, in its
sole discretion, may determine, prior to or within ninety (90) days after the
date of any such termination (including any termination due to death, disability
or retirement), that all or a portion of any the Participant's unvested RSUs
shall not be so cancelled and forfeited.


4.3 If the Participant's employer ceases to be an Affiliate or Subsidiary of the
Company, that event shall be deemed to constitute a termination of employment
under Section 4.2.


5.Delivery of Common Stock. Subject to the terms of the Plan, if the RSUs
awarded by this Agreement become vested, the Company shall promptly distribute
to the Participant the number of Shares equal to the number of RSUs that are so
vested; provided that the Company may defer distribution of Shares to a date on
which the Participant is not subject to any Company “blackout” policy or other
trading restriction imposed by the Company; and provided, further, that any
distribution of Shares shall in any event be made by the date that is 2-1/2
months from the end of the calendar year in which the applicable RSUs vested. In
connection with the delivery of the Shares pursuant to this Agreement, the
Participant agrees to execute any documents reasonably requested by the Company.




--------------------------------------------------------------------------------




6.Dividends and Other Distributions. Participants holding RSUs shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares, provided that any such dividends or other distributions will be subject
to the same vesting requirements as the underlying RSUs and shall be paid at the
time the Shares are delivered pursuant to Section 5. If any dividends or
distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid.


7.Withholding. The Participant shall be required to pay the Company an amount of
cash necessary to satisfy any withholding or other tax due from the Company with
respect to any RSUs. Alternatively, the Company may, but shall not be required
to, withhold from any other payment due to the Participant, including a number
of otherwise deliverable Shares with an aggregate Fair Market Value equal to the
minimum amount required to be withheld, in connection with the distribution of
Shares underlying the RSUs granted hereunder.


8.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


9.Acknowledgment of Employee. The grant of this Award does not entitle the
Participant to any benefit other than that granted under the Plan. Benefits
granted under the Plan are not part of the Participant's ordinary salary, and
shall not be considered as part of such salary in the event of severance,
redundancy or resignation. The Participant understands and accepts that the
benefits granted under the Plan are entirely at the grace and discretion of the
Company and that the Company retains the right to amend or terminate the Plan at
any time, at its sole discretion and without notice.


10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.


11.Notices. Any notice that may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


11.1 If such notice is to the Company, to the attention of the Stock Plan
Administrator or at such other address as the Company, by notice to the
Participant, shall designate from time to time.


11.2 If such notice is to the Participant, at his or her address as shown on the
Company's records or at such other address as the Participant, by notice to the
Company, shall designate from time to time.




--------------------------------------------------------------------------------




12.Compliance with Laws. The issuance of the RSUs and Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933,
the Exchange Act and the respective rules and regulations promulgated
thereunder), any relevant provision of gaming laws or regulations including any
registration, approval or action thereunder, and any other law or regulation
applicable thereto. The Company shall not be obligated to issue any of the RSUs
or Shares pursuant to this Agreement if such issuance would violate any such
requirements.


13.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.


14.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


16.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


17.Closing of the Sprint Transaction.


17.1 In accepting this AWARD, the Participant understands and agrees that
notwithstanding the provisions of ANY Severance Plan OF THE COMPANY, or any
other plan, program, policy, or OTHER agreement of the Company, the vesting of
the RSUs will not accelerate upon (i) the closing of the transactions (the
“Transactions”) contemplated by the MERGER AGREEMENT or (ii) any termination of
employment related to such Transactions, except As Set forth IN SECTION 17.2.


17.2 Notwithstanding anything in this Agreement to the contrary, and pursuant to
the terms of the Merger Agreement and contingent on the Closing (as defined in
the Merger Agreement) of the Transactions, the unvested RSUs subject to this
Award that are outstanding immediately prior to the Effective Time will be
cancelled and converted to a Restricted Cash Account in accordance with Section
1.7(c) of the Merger Agreement (the “2013 Restricted Cash Account”); provided,
however, that in accordance with Disclosure Schedule 4.1(c)(2) of the Merger
Agreement, the 2013 Restricted Cash Account shall not vest at the Effective
Time, but shall vest in the ordinary course in accordance with the original
terms of this Award. Payment shall be made in cash as promptly as reasonably
practicable following each vesting date (and in all events no later than the
later of (i) ten (10) Business Days following each vesting date and (ii) the
last day of Sprint's first regular payroll cycle following each vesting date).
In addition, with respect to the 2013 Restricted Cash Account, if the
Participant is also a participant in the Company's Executive Continuity Plan and
resigns with “Good Reason” (as defined in the Company's Executive Continuity
Plan) or is involuntarily terminated by Sprint without “Cause” (as defined in
the Company's Executive Continuity Plan) or due to death or “Disability” (as
defined in the Company's Executive Continuity Plan) during the vesting period,
such Participant will be entitled to an enhanced pro-rata portion of the 2013
Restricted Cash Account (based on the original account balance)




--------------------------------------------------------------------------------




less any portion of the 2013 Restricted Cash Account that has vested and been
paid prior to the termination date. Such “enhanced pro-rata portion” shall be
equal to the quotient obtained by dividing (a) the sum of (i) 365 and (ii) the
number of days such Participant worked in from the Vesting Start Date, through
such Participant's termination of employment date, by (b) the aggregate number
of days in the vesting period of the Award; provided, however, in no event shall
the numerator to the proration be greater than the number of days in the vesting
period. For example, if the Participant's employment is involuntarily terminated
without Cause on September 1, 2014 after the closing of the transactions under
the Merger Agreement, the Participant's pro-rata payment under this Section 17.2
out of the 2013 Restricted Cash Account would be determined as follows: (1) the
total number of days worked by Participant after the Vesting Start Date would be
calculated (549 in this example); (2) the sum of the total number of days worked
from step 1 would be added to 365 (or 549 + 365) and then divided by the 1,460
total days in the four-year vesting period; (3) the original account balance of
the 2013 Restricted Cash Account would then be multiplied by the quotient
resulting from step 2; and (4) any portion of the 2013 Restricted Cash Account
that has vested and been paid prior to the termination date would be subtracted
from the product obtained in step 3 to determine the amount to be paid to
Participant upon termination.


18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by la


19.Section 409A of the Code. To the extent applicable, it is intended that this
Award comply with the provisions of Section 409A of the Code. Notwithstanding
anything herein to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intention; provided, however,
that in no event shall the Company or its agents, parents, subsidiaries,
affiliates or successors be liable for any additional tax, interest or penalty
that may be imposed on the Participant pursuant to Section 409A of the Code or
for any damages incurred by the Participant as a result of this Award (or the
payments hereunder) failing to comply with, or be exempt from, Section 409A of
the Code. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Award providing for the payment of any amounts
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Award, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
Notwithstanding anything to the contrary in this Award, if the Participant is
deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code, then with regard
to any payment that is considered deferred compensation under Section 409A of
the Code payable on account of a “separation from service,” such payment shall
not be made or provided until the date that is the earlier of (i) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Participant, and (ii) the date of the Participant's death, to
the extent required under Section 409A of the Code. Upon the expiration of the
foregoing delay period, all payments delayed pursuant to this Section 19 shall
be paid to the Participant in a lump sum.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the Grant Date specified above.


    
CLEARWIRE CORPORATION






--------------------------------------------------------------------------------




/s/ Erik E. Prusch
Erik E. Prusch
Chief Executive Officer
    


Dated:
 
 
 
 
 
PARTICIPANT:
 
 
 
 
IMPORTANT
PLEASE ACCEPT ELECTRONICALLY
 OR SIGN AND RETURN PROMPTLY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[NAME]
 



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.




